207 U.S. 42 (1907)
RAYMOND, COUNTY TREASURER,
v.
CHICAGO EDISON COMPANY.
SAME
v.
CHICAGO CITY RAILWAY COMPANY.
SAME
v.
SOUTH CHICAGO CITY RAILWAY COMPANY.
SAME
v.
PEOPLE'S GAS LIGHT AND COKE COMPANY.
SAME
v.
CHICAGO TELEPHONE COMPANY.
SAME
v.
CHICAGO CONSOLIDATED TRACTION COMPANY.
Nos. 116, 117, 118, 119, 120, 121.
Supreme Court of United States.
Argued April 8, 9, 1907.
Decided October 21, 1907.
APPEALS FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
MR. JUSTICE PECKHAM delivered the opinion of the court.
These cases involve the same principle as that already decided in No. 115, ante, p. 20, and although the facts differ somewhat in the various cases, yet they present substantially the same questions, and the judgment in each case is therefore
Affirmed.